UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4879


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THELBERT GRAINGER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00037-F-1)


Submitted:   January 27, 2011             Decided:   February 17, 2011


Before GREGORY and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thelbert Grainger, Jr., appeals the district court’s

judgment revoking supervised release and imposing a twenty-four

month sentence.         We affirm.

             Grainger pled guilty to one count of false statement

to    a   firearms      dealer     during         acquisition        of    a    firearm      in

violation of 18 U.S.C. § 922(a)(6) (2000) in 2002.                                    He was

sentenced     to   87     months’       imprisonment           to   be    followed     by    36

months’ supervised release.               His term of supervision commenced

on January 13, 2009.         His short tenure of supervised release was

characterized        by    significant            violations,        including        testing

positive for marijuana, failing to pay court-imposed fines, and

absconding from supervision.                  The Probation Office ultimately

petitioned the district court for revocation.                            After a hearing,

the   court    found      that     Grainger         had    six      supervised       release

violations     and      imposed     a    twenty-four           month      sentence.         His

advisory    Guidelines      range       was   seven       to    thirteen       months.       On

appeal,    Grainger       argues    that      the     twenty-four          month   sentence

imposed by the district court was plainly unreasonable.                                  We do

not agree.

             This court reviews the district court’s revocation of

supervised release for an abuse of discretion.                            United States v.

Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                          A sentence imposed

after revocation of supervised release should be affirmed if it

                                              2
is within the applicable statutory maximum and is not plainly

unreasonable.        United States v. Crudup, 461 F.3d 433, 437, 439-

40 (4th Cir. 2006).           This court first reviews the sentence for

reasonableness,           “follow[ing]          generally         the        procedural        and

substantive considerations that [are] employ[ed] in [the] review

of original sentences, . . . with some necessary modifications

to take into account the unique nature of supervised release

revocation       sentences.”            Id.   at     438-39;      see    United       States    v.

Finley,     531    F.3d    288,    294        (4th Cir. 2008)           (“In    applying       the

‘plainly unreasonable’ standard, we first determine, using the

instructions       given     in    Gall       [v.     United      States,       552    U.S.     38

(2007)], whether a sentence is ‘unreasonable.’”).

             Although the district court must consider the Chapter

7   policy       statements       and    the       requirements         of     § 3553(a)       and

§ 3583, “the sentencing court retains broad discretion to revoke

a defendant’s probation [or supervised release] and impose a

term   of    imprisonment         up     to    the    statutory         maximum.”        United

States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007) (citing

Crudup, 461 F.3d at 439).                 In this case, the statutory maximum

revocation sentence was two years’ imprisonment.

             A    sentence    is        reviewed         for   reasonableness         under     an

abuse of discretion standard.                        Gall, 552 U.S. at 51.                 This

review      requires      consideration             of     both    the       procedural        and

substantive       reasonableness          of    a     sentence.          Id.;     see    United

                                                3
States    v.     Lynn,    592    F.3d     572,       575    (4th Cir. 2010).                After

determining whether the district court properly calculated the

defendant’s      advisory       Guideline          range,    this      court   must     decide

whether    the    district       court    considered            the    § 3553(a)      factors,

analyzed       the     arguments         presented           by       the    parties,        and

sufficiently explained the selected sentence.                            Lynn, 592 F.3d at

575-76; see United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).         Properly    preserved          claims       of     procedural        error    are

subject to harmless error review.                      Lynn, 592 F.3d at 576.                 If

the   sentence       is   free    of     significant            procedural         error,    the

appellate court reviews the substantive reasonableness of the

sentence.        Id. at 575; United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).

               Grainger neither objected to his sentence, nor did he

request a sentence different in duration or manner from that

which    he    received.         Accordingly,          our      initial      reasonableness

review is for plain error.               Lynn, 592 F.3d at 577.                To establish

plain error, “[Grainger] must show that an error occurred, that

the error was plain, and that the error affected his substantial

rights.”         United     States       v.        Muhammad,       478      F.3d    247,     249

(4th Cir. 2007).          Even if Grainger satisfies these requirements,

“correction       of      the     error       remains           within      [the      court’s]

discretion, which [the court] should not exercise . . . unless

the error seriously affect[s] the fairness, integrity or public

                                               4
reputation of judicial proceedings.”                             Id. (internal quotation

marks and citation omitted).

               With regard to Grainger’s claim that the court did not

provide an adequate explanation of his sentence and should have

further       considered     the     Chapter         7     policy       statements      and    the

§ 3553(a) factors, we have reviewed the record and we do not

agree.     The district court clearly discussed Grainger’s lengthy

criminal history, the seriousness of his violations, and the

need    for    Grainger     to     receive       substance         abuse       treatment.       We

conclude      that    the    court       did    not       err,    let    alone       plainly   so.

Consequently,         we    need    not        decide      whether       the     sentence      was

plainly procedurally unreasonable within the meaning of Crudup.

               Grainger           also          challenges               the         substantive

reasonableness         of    his    sentence.              We     again    note       the   broad

discretion afforded to district courts in imposing a sentence

within     the    statutory         maximum          on     violations          of    supervised

release.       In light of this discretion, and after review of the

record, we conclude that the sentence imposed was substantively

reasonable.          Again, we need not reach the issue of whether it

was plainly unreasonable.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions        are    adequately             presented       in    the    materials



                                                 5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6